UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* AMERICAN SURGICAL HOLDINGS, INC. (Name of Issuer) Common Stock, par value $.001 (Title of Class of Securities) (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 030115208 1 NAMES OF REPORTING PERSONS Bland E. Chamberlain, III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF 5 SOLE VOTING POWER949,381 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER0 EACH REPORTING PERSON WITH: 7 SOLE DISPOSITIVE POWER949,381 8 SHARED DISPOSITIVE POWER0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 949,381 1 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.64% 2 12 TYPE OF REPORTING PERSON* 1 Represents (a) 935,683 shares of common stock held by Mr. Chamberlain; and (b) 13,698 shares issuable upon the exercise of options exercisable within 60 days. 2 Calculated on the basis of 10,972,075 shares of common stock outstanding on December 31, 2009. Page 2 of 5 Item 1(a).Name of Issuer: American Surgical Holdings, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 10039 Bissonnet, Suite 250, Houston, Texas77036 Item 2(a).Name of Person Filing: Bland E. Chamberlain, III Item 2(b).Address of Principal Business Office or, if none, Residence: 10039 Bissonnet, Suite 250, Houston, Texas77036 Item 2(c).Citizenship: U.S.A. Item 2(d).Title of Class of Securities: Common Stock, par value $.001 Item 2(e).CUSIP Number: Item 3.If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: Not applicable Item 4.Ownership: (a)Amount Beneficially Owned:949,3811 (b)Percent of Class:8.64%2 (c)Number of shares as to which such person has: (i)sole power to vote or to direct the vote:949,381 (ii)shared power to vote or to direct the vote:0 (iii)sole power to dispose or to direct the disposition of:949,381 (iv)shared power to dispose or to direct disposition of:0 1 Represents (a) 935,683 shares of common stock held by Mr. Chamberlain; and (b) 13,698 shares issuable upon the exercise of options exercisable within 60 days. 2 Calculated on the basis of 10,972,075 shares of common stock outstanding on December 31, 2009. Page 3 of 5 Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [] Item 6.
